The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 11, 2014

                                      No. 04-14-00181-CR

                                       Michael A. RIVAS,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 38th Judicial District Court, Medina County, Texas
                               Trial Court No. 12-04-10954-CR
                      The Honorable Camile G. Dubose, Judge Presiding


                                         ORDER
        Appellant’s brief is due June 30, 2014. On June 10, 2014, appellant filed a motion for
extension of time asking for a 90-day extension of time to file his brief, i.e., to September 30,
2014. Appellant’s motion is GRANTED IN PART and DENIED IN PART. We grant
appellant an extension of time to August 29, 2014, sixty days from the original due date.
Appellant is not precluded from filing an additional motion for extension of time to file the brief
if one is necessary.


                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of June, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court